





CITATION:
Schaeffer v. Woods, 2011
          ONCA 116



DATE: 20110209



DOCKET: M39198, M39199, M39648, M39250 (C52414)



COURT OF APPEAL FOR ONTARIO



Sharpe, Blair and Rouleau JJ.A.



BETWEEN



Ruth Schaeffer, Evelyn Minty and Diane
Pinder



Appellants (Moving Parties)



and



Police
          Constable Chris Woods, Acting Sergeant Mark
Pullbrook
, Police
          Constable Graham Seguin, Julian
Fantino
,
          Commissioner  of the Ontario Provincial Police, Ian Scott,
          Director of the Special Investigations
          Unit and Her Majesty the Queen in Right of Ontario (Ministry of Community
          Safety and Correctional Services)




Defendant (Respondent)



Julian Falconer and Sunil
Mathai
,
          for the appellants



Ian Roland and Michael
Ferick
for Police Constable Chris Woods, Acting Sergeant
          Mark
Pullbrook
, Police Constable Graham Seguin

Christopher Diana, for
          Commissioner of the Ontario Provincial Police, Julian
Fantino

Marlys

Edwardh
and Jessica
Orkin
, for the
          Director of the Special Investigation Unit, Ian Scott

Richard Macklin, for the Proposed
          Intervener Urban Alliance on Race Relations



Heard & released
          orally:
February 4, 2011



Motion to quash or strike part of the Notice of Appeal;
          cross-motion for directions; motion to intervene.



ENDORSEMENT



[1]

The respondents represented by Mr. Roland move to
    strike or quash
para
. 2 of the Notice of Appeal
    requesting this court to grant the declaration sought in the Superior Court and
    ground 11 that the application judge erred by determining
justiciability
and standing without full argument on the merits of the application.  The respondents submit that this court has no
    jurisdiction to grant the relief sought in
para
. 2
    and that as the appellants did not appeal the application judges refusal to
    defer her reserved ruling on
justiciability
and standing
    until after she heard oral argument on the merits, ground 11 should be struck.

[2]

We are not persuaded that we should decide whether this
    court lacks jurisdiction to grant the relief sought in
para
.
    2 of the Notice of Appeal and, taking into account all the circumstances of
    this case, it is our view that the issue of whether there is jurisdiction and
    whether it is appropriate to make the declaration sought in
para
.
    2 should be deferred to the panel hearing this appeal.  It follows that the parties must be prepared
    to address all issues, including the relief sought in ground 2, before the
    panel that hears this appeal.

[3]

The motion to strike ground 11 is dismissed.  This is not an appeal from the application
    judges ruling, but rather, this ground raises a substantive ground of appeal
    relating to the
justiciability
and standing argument.

[4]

The cross-motion to have this appeal case-managed is
    granted.  All other claims for relief,
    including the proposed intervention by Urban Alliance on Race Relations are to
    be dealt with by the judge case managing this appeal.  The time for perfection of the appeal is
    extended until the case-management judge has dealt with the motion to file an
    extended factum.

[5]

The appellants are entitled to costs of the abandoned
    motion for security for costs and of the motion to quash the grounds of appeal
    fixed at $10,000 inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

R.A. Blair J.A.

Paul Rouleau J.A.


